*2
JUDGMENT

PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia and on the brief filed by appellant. See Fed. R.App. P. 34(a)(2); D.C.Cir. Rule 34(j). It is
ORDERED AND ADJUDGED that the district court’s order, filed October 3, 2007, dismissing without prejudice, and October 15, 2007, denying reconsideration, be affirmed. Judicial clerks enjoy absolute immunity from damages for performance of tasks that are an integral part of the judicial process. See Sindram v. Suda, 986 F.2d 1459, 1460 (D.C.Cir.1993) (per curiam). The acts of the court employees about which appellant is complaining are indisputably “integral parts of the judicial process,” and the district court’s dismissal of appellant’s complaint was therefore correct. Further, the district court did not abuse its discretion in denying reconsideration of its dismissal order. See Flynn v. Dick, 481 F.3d 824, 829 (D.C.Cir.2007) (review ruling on motion for reconsideration pursuant to Rule 59(e) for abuse of discretion).
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.